DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of the species of (a) in claim 1, and the species of omega-3 oil and rosuvastatin in the reply filed on May 3, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  In view of the art cited below, species election with respect to the omega oil and statin in claim 2 is withdrawn. Claims 1, 2, and 5 are treated on the merits in this action.
Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 3, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended on May 3, 2021 to recite “softgel capsule product incorporating another solid form, said solid form being an extended release solid dosage form, wherein said softgel capsule product incorporating another extended release solid form is selected…”.   Claims 5 recites “softgel capsule having incorporated therein another a smaller extended release tablet or capsule…”.  The claims appear to refer to two things: 
(i) a “softgel capsule product”, and 
(ii) another “solid form” in claim 1, that is an “extended release solid dosage form”, and is incorporated in (i).  
First, the terminology is not consistent within the claim: in line 3 of claim 1, “extended release solid form” mixes “solid form” with “extended release”.  
Second, the “another” in line 3 of claim 1 raises confusion by implying that the “softgel capsule product” is itself an extended release form.  However, in line 1, there is no such indication, i.e., that the “softgel capsule product” is itself an extended release form.  
Third, it is unclear how the “solid form”, that is incorporated inside the “softgel capsule product” could be a “dosage” form.  The term “dosage form” indicates a physical form that is to dosage form”.  The “dosage” makes the term confusing as to what is meant.
Reciting “softgel capsule product incorporating a second solid form, said second solid form being an extended release solid form, wherein said softgel capsule product incorporating said second solid form is selected…” or similar would avoid these issues.  

Regarding the elected species (a) in claim 1, “one softgel capsule contains an omega oil and the extended release solid form incorporated into the softgel capsule containing the omega oil contains a statin”, first, the verb forms are inconsistent (contains versus containing).  Second, “softgel capsule product” is consistent with the “softgel capsule product” in lines 1 and 2 of claim 1.  Third, “the extended release solid form incorporated into the softgel capsule” should be “the second solid form”, “said second solid form”, or “said another solid form”, at the least for consistency and avoiding confusion.  
For the purposes of examination now claim 1 is construed reciting “a softgel capsule product incorporating a second solid form therein, said second solid form being an extended release solid form, selected from the group consisting of (a) a softgel capsule product containing an omega oil and the second solid form containing a statin….

Claims 5 recites “softgel capsule having incorporated therein another a smaller extended release tablet or capsule…”.  The claim appears to refer to two things: 
(i) a “softgel capsule”, and 
(ii) another “a smaller extended release tablet or capsule”, that is incorporated in (i).  

Second, in line 3, “solid or encapsulated active ingredients” raises confusion whether at least two actives are required in the smaller extended release tablet or capsule, (ii) above.
Third, in line 3, “that are not compatible with another solid or encapsulated active in the softgel capsule” lacks antecedent basis. There is insufficient antecedent basis for the limitation in the claim for the underlined portion.
Claim 5 further recites “another a” in line 1.  
For the purposes of examination now this claim term is construed as reciting a softgel capsule having incorporated therein a smaller extended release tablet or capsule, wherein said smaller extended release tablet or capsule has one or more solid or encapsulated active ingredient(s) and wherein said softgel capsule is filled with an omega oil as a carrier.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “statin is selected from the group consisting of mevastatin, …, atorvastatin and derivatives and analogs thereof”.  Applicant’s disclosure does not mention or otherwise indicate derivatives or analogs of any statin.    
 The methodology for determining adequacy of written description entails (1) for each claim, determining what the claim as a whole covers (2) reviewing the entire application to understand how applicant provides support for the claimed invention including each element and/or step, and (3) determining whether there is sufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole at the time the application was filed.  MPEP §2163(II).  Also the “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP §2163(II)(A)(3)(a)(ii) (citations omitted).  The “Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed’.”  Id. (citations omitted).  
Here, claims 1, 2, and 5 are directed to softgel capsules comprising a solid form therein, wherein the softgel capsule comprises an omega-3 oil and the solid form comprises a statin according to Applicant’s species election on May 3, 2021.  Applicant’s disclosure has been reviewed.  However it does not disclose, expressly or implicitly, any derivatives or analogs of any statin.  Claim 2 recites a group of eight statins; no specific derivatization of any one, or whether such modification results in reduction of triglycerides or cholesterol in the blood, has been contemplated.  Therefore there is insufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole at the time the application was filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, and 5 are rejected under pre-AIA  35 U.S.C. 102(a) and (b) as being anticipated by Carminati (US 2009/0196920).
capsules” include encapsulated statins.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/H. SARAH PARK/
Primary Examiner, Art Unit 1615